DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/29/2020.

Claims 1, 3-14, 17-20, and 22-24 are pending and being examined.  Claims 2, 15-16, and 21 are canceled.  Claims 1, 4-12, 17, 20 are amended and claims 23-24 are newly added with no new subject matter being introduced.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “in step (c) the particulate calcium-phosphate reactant is injected in a sorbent composition that consists essentially of the particulate calcium phosphate reactant”.  Step (c) injects the particulate calcium-phosphate reactant in the contaminated gas stream and does not comprise a step of injecting the particulate calcium-phosphate reactant in a sorbent composition.  It is unclear as to whether the particulate calcium-phosphate reactant is injected into the contaminated gas stream or whether it is injected into a sorbent composition.  For the purpose of examination, the claim will be interpreted such that the particulate calcium-phosphate reactant that is injected into the contaminated gas stream consists essentially of particulate calcium-phosphate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-7, 9-12, 14, 17, 19, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Comrie (US 2006/0210463 A1) in view of Pollack et al. (US 2011/0250111 A1).
Considering claims 1, 19, and 22, Comrie teaches a process for treating a gas stream contaminated by at least one element, said contaminated gas stream presenting peaks of concentration of the at least one element in the gas stream versus time, wherein the at least one element is selected from the group consisting of metals, organic compounds, and combinations thereof (Comrie, abstract).
Comrie teaches bringing a particulate calcium source into contact with the contaminated gas stream in the convective pathway of the coal burning facility (Comrie, [0030], [0040]).  Comrie teaches the calcium sources include minerals such as apatite which is a calcium-phosphate (Comrie, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the particulate calcium-phosphate reactant to comprise hydroxyapatite.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because hydroxyapatite is a calcium mineral and it is a naturally occurring mineral form of calcium apatite.
  Selection of hydroxyapatite as the source of calcium (single source = 100% of calcium source (i.e., calcium phosphate) to be hydroxyapatite) would result in the calcium-phosphate reactant to comprise at least 60% and at least 70% hydroxyapatite.
Comrie teaches the temperature of the exhaust gas decreases from 2700°F to about 300°F in the convective pathway (Comrie, [0016]).  Comrie teaches the reactant is a dry powder (Comrie, [0010], [0029]-[0030], [0037], [0040]). 
Comrie teaches the preferred temperature at which the mercury sorbent is injected is from about 815°C to 1482°C (Comrie, [0019]), he does not explicitly teach that it is contacted at a temperature of at least 30°C and at most 700°C. 
However, Pollack teaches injection of a halogen and a sorbent material either separately or together for reducing mercury emissions (Pollack, abstract, [0037]).  Pollack teaches the sorbent material may be injected into the exhaust stream anywhere along the convection pathway downstream of the combustion chamber and before the exhaust is emitted from the stack including in a zone having a temperature less than about 700°F (371°C) (Pollack, [0019], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bring the sorbent (i.e., calcium-phosphate reactant comprising apatite) in contact with the contaminated gas stream at a temperature of at least 30°C and at most 700°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in industry that the sorbent can be contacted with the contaminated gas at any point in the convection path including in a zone wherein the temperature is at least 30°C and at most 700°C.
Comrie teaches measuring a concentration of the at least one element in the contaminated gas stream by teaching measuring of the mercury level in the combustion gases (Comrie, [0023]).
Comrie teaches injecting in the contaminated gas stream an alkaline compound particle which is a dry powder selected from the group consisting of sodium bicarbonate, sodium carbonate, trona, quick lime, hydrated lime, lime stone and any mixture thereof by teaching injection of a basic powders that contain calcium salts such as calcium oxide, hydroxide, and carbonate such as lime kiln dust (i.e., quicklime) (Comrie, [0042] and [0044]).
Comrie teaches injecting the particulate calcium-phosphate reactant at a given flow-rate in the contaminated gas stream by teaching adjustment of the rate of addition of the mercury sorbent (Comrie, [0038]).
Comrie teaches the use of particulate removal systems such as electrostatic precipitators and a bag house to remove the ash before emission into the atmosphere (Comrie, [0015]); the oxidized mercury becomes part of the overall ash content of the coal burning plant and would thus be removed by the particulate removal system (Comrie, [0021] and [0039]) and the calcium sulphate (product of the alkaline compound and sulfur contaminants) is handled by the particle control system (Comrie, [0033]).  Thus, Comrie teaches removal of the particulate calcium-phosphate reactant and the alkaline compound that have been in contact with the contaminated gas stream on a filter by teaching the ash and other particles (i.e., products of the sorbents with the contaminated elements) are removed by the particulate removal system.  It would also be expected that the particulate removal system of Comrie would also remove any solid particles in the gas stream including the calcium-phosphate reactant and the alkaline compound.
Comrie teaches measuring the at least one element concentration in the treated gas stream by teaching monitoring the level of mercury in the flue gas prior to emission from the plant (Comrie, [0022]).
Comrie teaches increasing or decreasing the flow-rate of the calcium-phosphate (i.e., mercury sorbent) when the measured concentration of the at least one element increases or decreases during peaks of concentration to maintain the at least one element concentration in the treated gas stream below a targeted concentration value (Comrie, [0038]).
It has already been established that Comrie teaches the particulate control system removes the calcium-phosphate reactant.  Comrie teaches the desire to minimize the amount of sorbent by reducing the sorbent composition rate of addition to one which will achieve the desired mercury reduction without adding excess material into the system (Comrie, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, increasing or decreasing the flow-rate of the particulate calcium-phosphate (i.e., mercury sorbent) when the measured concentration of the at least one element increases or decreases during peaks of concentration to maintain on the filter at least a part of the calcium-phosphate reactant still able to adsorb the at least one element, and to maintain the at least one element concentration in the treated gas stream below a targeted concentration value in Comrie’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to minimize the amount of sorbent by reducing the sorbent composition rate of addition to one which will achieve 
Considering claim 3, Comrie teaches the at least one element is mercury (Hg) (Comrie, abstract).
Considering claims 4 and 5, Comrie teaches adjusting the amount of the sorbent composition added based on the level of mercury in the combustion gases (Comrie, [0022]-[0023]).  Thus, Comrie teaches the amount of mercury released is a result effective variable relative to the amount of sorbent injected.  Comrie also suggests that the amount of sorbent injected is also directly related to the amount of change in initial level of mercury and the final level of mercury after sorbent injection by teaching that the amount of sorbent is adjusted to achieve desired mercury emission.  Comrie also teaches the desire to minimize the amount of sorbent by reducing the sorbent composition rate of addition to one which will achieve the desired mercury reduction without adding excess material into the system (Comrie, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight ratio of the flow of the at least one element to the flow rate of the calcium-phosphate reactant including to within the claimed range of at least 0.01 and at most 1.00 in Comrie’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired mercury reduction without adding excess material into the system with a reasonable expectation of success.
Considering claims 6 and 17, Comrie teaches depending on the results of monitoring, the rate of addition of the mercury sorbent is adjusted by either increasing 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to delay the time of decreasing the flow-rate of the calcium-phosphate reactant injected by at least 1 minute and at most 10 minutes when the measured concentration of the at least one element decreases in Comrie’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to avoid high mercury levels being released into the atmosphere with a reasonable expectation of success.  For example, it would be obvious to one of ordinary skill in the art, to delay decreasing the flow rate of the mercury sorbent when there is a decrease in the level of mercury when that decrease in the level of mercury is still not at desired level for release into the atmosphere.
Moreover, there is a time lag between where the sorbent is injected and where the level of mercury is measured due to the time it takes for the exhaust gas to travel through the exhaust duct/pipe.  Thus, it would have been obvious to one of ordinary skill in the art, to delay the response time of changing the sorbent flow-rate based on the mercury level measured to allow for the time lag (variable based on distance and velocity) between where the mercury level is measured and where the sorbent is 
Considering claim 7, the claims are directed to a process for treating a gas stream contaminated by at least one element, said gas stream presenting peaks of concentration of the at least one element in the gas stream versus time, wherein the at least one element is selected from the group consisting of metals, organic compounds, and combinations thereof and bringing a particulate calcium-phosphate reactant comprising apatite into contact with the contaminated gas stream.  Comrie teaches the claimed process of contacting the contaminated gas stream with a particulate calcium-phosphate reactant comparing apatite and the process by which the calcium-phosphate reactant is obtained does not impart any additional process steps to the process of treating the gas stream by contacting it with a particulate calcium-phosphate reactant.  
Considering claim 9, Comrie teaches the mercury sorbent (i.e., calcium-phosphate reactant) is added at a level of 0.01 to 10% (Comrie, [0047]).  Comrie teaches sulfur sorbent (i.e., alkaline compound) is added at a level of 1 to 9% (Comrie, [0048]).  Thus, Comrie teaches a weight ratio of the calcium-phosphate reactant to alkaline compound of 0.0011 to 10 (0.01/9 to 10/1) which is the claimed at least 0.001.
Considering claim 10, Comrie teaches the mercury sorbent (i.e., calcium-phosphate reactant) is added at a level of 0.01 to 10% (Comrie, [0047]).  Comrie teaches sulfur sorbent (i.e., alkaline compound) is added at a level of 1 to 9% (Comrie, 
A prima facie case of obviousness exists because the claimed range of at most 1.00 overlaps the range taught by Comrie (see MPEP §2144.05(I)).
Considering claims 11 and 12, Comrie teaches the amount of sorbents are added at levels required to achieve the desired amount of reduced emissions and is based on the weight of the coal being treated (Comrie, [0047]).  Thus, Comrie establishes that the amount of sorbents added are directly related to the amount of material being treated (i.e., coal/exhaust gas from burning of coal).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight of calcium-phosphate comprising apatite (i.e., mercury sorbent) per volume of contaminated gas including to within the claimed range of at least 5 mg of hydroxyapatite per Nm3 of contaminated gas stream and at most 800 mg of hydroxyapatite per Nm3 of contaminated gas stream in Comrie’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve the desired amount of reduced emissions based on the amount of gas being treated with a reasonable expectation of success.
Considering claim 14
Considering claim 20, Comrie teaches the calcium-phosphate reactant comprises water by teaching that the mercury sorbent can be in the form of a liquid comprising water (Comrie, [0037] and [0040]).0463 A1).
Considering claim 24, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  In the instant case, “consisting essentially of” will be construed as equivalent to “comprising”. 
Comrie teaches bringing a particulate calcium source into contact with the contaminated gas stream in the convective pathway of the coal burning facility (Comrie, [0030], [0040]).  Comrie teaches the calcium sources include minerals such as apatite which is a calcium-phosphate (Comrie, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the particulate calcium-phosphate reactant to comprise hydroxyapatite.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because hydroxyapatite is a calcium mineral and it is a naturally occurring mineral form of calcium apatite.
Selection of hydroxyapatite as the source of calcium (single source = 100% of calcium source (i.e., calcium phosphate) to be hydroxyapatite) would result in the calcium-phosphate reactant to consist essentially of the particulate hydroxyapatite.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Comrie (US 2006/0210463 A1) in view of Pollack et al. (US 2011/0250111 A1) as evidenced by Altman et al. (US 5827352).
Considering claim 8, Comrie teaches the contaminated gas stream comprises sulfur (Comrie, abstract).  As evidenced by Altman (Col. 3 lines 41-52), the sulfur in the flue gas of a fuel (i.e., coal) combustion process exists in the form of sulfur oxides.  Thus, it would be expected that the sulfur in Comrie’s contaminated gas stream would be in the form of sulfur oxides (SO2/SO3).
Comrie teaches measuring the at least one acidic gas concentration (i.e., sulfur/ SO2/SO3) in the contaminated gas stream (Comrie, [0047] and [0023]).
Comrie teaches measuring the at least one acidic gas concentration in the treated gas stream (Comrie, [[0047] and [0022]).
Comrie teaches increasing or decreasing the flow-rate of the alkaline compound (i.e., sulfur sorbent) when measured concentration of the at least one acidic gas increases of decreases so that to maintain the at least one acidic gas concentration in the treated gas stream below a targeted concentration value of said at least one acidic gas (Comrie, [0046]-[0047]).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Comrie (US 2006/0210463 A1) in view of Pollack et al. (US 2011/0250111 A1) and Zurhove (US 2014/0109800 A1).
Considering claim 13, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for active carbon or lignite coke is injected before or after steps (b) and (c) and before step (d).
Comrie does not explicitly teach active carbon or lignite coke is injected before or after steps (b) and (c) and before step (d).
However, Comrie teaches the addition of activated carbon or lignite coke prior to the process filter wherein the gas is separated from the residual dust and sorbent improves the separation of mercury significantly in particular to 95% or more (Comrie, [0035], [0046], and [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject active carbon or lignite coke before or after steps (b) and (c) and before step (d) in Comrie’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to significantly improve the separation of mercury with a reasonable expectation of success.
Considering claim 18, Comrie teaches the desire to not load the particulate control system (Comrie, [0024]).  Comrie also teaches the desire to minimize the amount of sorbent by reducing the sorbent composition rate of addition to one which will achieve the desired mercury reduction without adding excess material into the system 
Zurhove teaches the activated carbon or lignite coke is added prior to the process filter; thus, it would be expected that the activated carbon or lignite coke will be captured by the particulate control system contributing to the loading of the particulate control system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of active carbon or lignite coke injected into the system including to the claimed range of at most 100 mg/Nm3.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired mercury removal while minimizing the addition of excess material to the system with a reasonable expectation of success.


Response to Arguments
Applicant’s arguments filed regarding Comrie provides no teaching, suggestion, or motivation to include at least 60% by weight hydroxyapatite as a calcium-phosphate compound and that there is no suggestion that an organic calcium compound provides a particular advantage over another different calcium source have been fully considered and are not persuasive.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In the instant case, Comrie teaches bringing a particulate calcium source into contact with the contaminated gas stream in the convective pathway of the coal burning facility (Comrie, [0030], [0040]).  Comrie teaches the calcium sources include minerals such as apatite which is a calcium-phosphate (Comrie, [0030]).  Selection of apatite (i.e., hydroxyapatite which is most common form of apatite) is prima facie obvious because Comrie teaches its suitability as a calcium source for his invention.

Applicant’s arguments filed regarding Comrie is silent on injecting the presently claimed particulate calcium-phosphate reactant at a given flow-rate into a contaminated gas stream at a point downstream of the claimed injection of an alkaline compound have been fully considered and are not persuasive.
The claim language requires the injecting in the contaminated gas stream an alkaline compound particle and injecting the particulate calcium-phosphate reactant at a given flow-rate in the contaminated gas stream.  
Comrie teaches injecting in the contaminated gas stream an alkaline compound particle which is a dry powder selected from the group consisting of sodium bicarbonate, sodium carbonate, trona, quick lime, hydrated lime, lime stone and any mixture thereof by teaching injection of a basic powders that contain calcium salts such as calcium oxide, hydroxide, and carbonate such as lime kiln dust (i.e., quicklime) (Comrie, [0042] and [0044]).  Comrie teaches injecting the particulate calcium-
The claim language does not require injection of the calcium-phosphate at a point downstream of the alkaline compound injection.

Applicant’s arguments filed regarding Comrie’s lime kiln dust relating to sulfur sorbent is optional to control the reduction of a metal in a gas stream and one of ordinary skill in the art would not extrapolate a sulfur sorbent of Comrie to mean a mercury sorbent have been fully considered and are not persuasive.
Comrie teaches a process for decreasing mercury emissions comprising injection of a source of calcium and injection of an alkaline compound containing calcium such as lime kiln.  Regardless of whether the alkaline compound containing calcium is optional or not, Comrie still teaches an embodiment wherein both a calcium source such as apatite and an alkaline compound containing calcium such as lime kiln are injected in the contaminated gas stream in the process of decreasing mercury emissions.  It is unclear as to why Applicant believes that Comrie teaches two separate distinct processes, one for sulfur removal and one for mercury removal.  The relevance of such an argument is unclear, because Comrie teaches all the claimed positive/active process steps and the intended purpose or reason for those steps does not impart any additional process steps. 
The claim language requires injection of the alkaline compound and Comrie teaches injections of an alkaline compound.  The reason/intended purpose for the injection of the alkaline compound is irrelevant because the active process step of 

Applicant’s arguments filed regarding Comrie is directed to mercury removal and the skilled artisan would find it difficult to extrapolate how an unknown concentration of a non-disclosed substance would provide what particular benefit outside the scope of Comrie’s disclosure have been fully considered and are not persuasive.
Comrie teaches bringing a particulate calcium source into contact with the contaminated gas stream in the convective pathway of the coal burning facility (Comrie, [0030], [0040]).  Comrie teaches the calcium sources include minerals such as apatite which is a calcium-phosphate (Comrie, [0030]).  Hydroxyapatite is the most common form of apatite mineral.  Selection of hydroxyapatite as the source of calcium (single source = 100% of calcium source (i.e., calcium phosphate) to be hydroxyapatite) would result in the calcium-phosphate reactant to comprise at least 60% and at least 70% hydroxyapatite as claimed.  Comrie teaches injecting the particulate calcium-phosphate reactant at a given flow-rate in the contaminated gas stream by teaching adjustment of the rate of addition of the mercury sorbent (Comrie, [0038]).
The intent this particular argument of applicant is unclear.  It appears that applicant is relying on the argument of two separate distinct processes (sulfur removal and mercury removal) which has been addressed in the previous argument above.

Applicant’s arguments filed regarding “unexpected” results have been fully considered and are not persuasive.
In support of the showing of “unexpected” results, applicant compares activated carbon to the claimed process and also argues that the instant examples enable the useful capture of a variety of metals beyond Hg.  Applicant’s also asserts that the claimed calcium-phosphate reactant particle has improved dispersion characteristics in gas compared to prior known phosphate based reactants but does not present any evidence showing the criticality of using the claimed calcium-phosphate reactant particle compared to other sources of calcium.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In the instant case, the claimed process does not require capture of Hg, Ag, Al, Co, Cr, Fe, Hg, Mn, Mo, Ni, Pb, Sb, Sn, Ti, and Zn.  Thus, applicant’s arguments are not commensurate in scope with the claim language.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evidence of unexpected properties may be in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734